Double DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/15/2021 and 07/14/2022 have been considered by the examiner. The submission is in compliance with the provisions of 37 CFR 1.97.
Claim Status
Claims 1-20 are presented for the examination and remain pending in the application.
Claim Objections
Claim 9 is objected to because claim 9 depend on itself. The Examiner believes that it is a typographical error. The Examiner has considered claim 9 is dependent on claim 8. Appropriate correction is required.
Double Patenting
    The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of (U.S. Patent No. 11,151, 150 B2, hereinafter patent ‘150). Although the claims at issue are not identical, they are not patentably distinct from each other because the Patent ‘150 claims limitation recite all the limitations of instant application.

Regarding claim 1.
     For example, patent ‘150 claim 1 recites “a method to facilitate automatic adjustment of a database connection pool, comprising” this pre-amble is equivalent to the instant application pre-amble of claim 1 (“a method to facilitate automatic adjustment of a database connection pool, comprising:”)
                  retrieving a maximum limit value indicating a maximum number of connections to be provided by a plurality of application servers;
        “calculating a first value indicating a maximum number of connections to be provided by a first of a plurality of application servers, wherein the first value is calculated by dividing the maximum limit value by a quantity of the plurality of application servers”; this limitation is equivalent to the instant application limitation of claim 1 (“calculating a first value indicating a maximum number of connections to be provided by a first of a plurality of application servers”);
      “determining whether the first value is equal to a second value previously calculated to indicate the maximum number of connections to be provided by the first application server”; this limitation is equivalent to the instant application limitation of claim 1 (“determining whether the first value is equal to a second value previously calculated to indicate the maximum number of connections to be provided by the first application server”);
    “determining whether average active sessions traffic indicates that a size of the database connection pool may be adjusted upon a determination that the first value is not equal to the second value”; this limitation is equivalent to the instant application limitation of claim 1 (“determining whether average active sessions traffic indicates that a size of the database connection pool may be adjusted upon a determination that the first value is not equal to the second value”); and 
       “adjusting a maximum size of the database connection pool to increase or decrease the maximum number of connections that are permitted to access the database as indicated by the first value upon a determination that the average active sessions traffic indicates that the maximum size of the database connection pool may be adjusted.” This limitation is equivalent to the instant application limitation of claim 1 (“adjusting a maximum size of the database connection pool to increase or decrease the maximum number of connections that are permitted to access the database as indicated by the first value upon a determination that the average active sessions traffic indicates that the maximum size of the database connection pool may be adjusted”).
 
Regarding claims 8 and 15. 
Claims 8 and 15 incorporate substantively all the limitations of independent claim 1 of the instant application in a computing device and a non-transitory computer-readable storage medium form and are rejected under the same rationale.

Regarding claim 2. 
         Patent ‘150 recites “maintaining the database connection pool by providing the number of connections to access the database as indicated by the second value upon a determination that the first value is equal to the second value”. This limitation is equivalent to the instant application limitation of claim 2 (“maintaining the database connection pool by providing the number of connections to access the database as indicated by the second value upon a determination that the first value is equal to the second value”).
Regarding claim 3. 
      Patent ‘150 recites “adjusting the database connection pool upon a determination that the average active sessions traffic indicates that the database connection pool may be adjusted”. This limitation is equivalent to the instant application limitation of claim 3 (“adjusting the database connection pool upon a determination that the average active sessions traffic indicates that the database connection pool may be adjusted”).
Regarding claim 4. 
      Patent ‘150 recites “updating a connection pool state in a global table upon a determination that the first value is equal to a second value.” This limitation is equivalent to the instant application limitation of claim 4 (“updating a connection pool state in a global table upon a determination that the first value is equal to a second value”).
Regarding claim 5. 
        Patent ‘150 recites “determining a maximum number of connections to be provided by the plurality of servers that are permitted to access a database.” This limitation is equivalent to the instant application limitation of claim 5 (“determining a maximum number of connections to be provided by the plurality of servers that are permitted to access a database”).
Regarding claim 6. 
      Patent ‘150 recites “wherein the maximum number of connections is determined by retrieving a value from a Cache as a Service (CaaS)”. This limitation is equivalent to the instant application limitation of claim 6 (“wherein the maximum number of connections is determined by retrieving a value from a Cache as a Service (CaaS)”).
Regarding claim 7. 
    Patent ‘150 recites “wherein calculating the first value comprises dividing the retrieved value indicating the maximum number of connections by the first value.” This limitation is equivalent to the instant application limitation of claim 7 (“wherein calculating the first value comprises dividing the retrieved value indicating the maximum number of connections by the first value”).
Regarding claims 9 and 17. 
Claims 9 and 17 incorporate substantively all the limitations of independent claim 2 of the instant application in a computing device and a non-transitory computer-readable storage medium form and are rejected under the same rationale.
Regarding claims 10 and 16. 
Claims 10 and 16 incorporate substantively all the limitations of independent claim 3 of the instant application in a computing device and a non-transitory computer-readable storage medium form and are rejected under the same rationale.
Regarding claims 11 and 19. 
Claims 11 and 19 incorporate substantively all the limitations of independent claim 4 of the instant application in a computing device and a non-transitory computer-readable storage medium form and are rejected under the same rationale.
Regarding claims 12 and 20. 
Claims 12 and 20 incorporate substantively all the limitations of independent claim 5 of the instant application in a computing device and a non-transitory computer-readable storage medium form and are rejected under the same rationale.
Regarding claim 13. 
Claim 13 incorporates substantively all the limitations of claim 6 of the instant application in a computing device form and is rejected under the same rationale.
Regarding claims 14 and 18. 
Claims 14 and 18 incorporate substantively all the limitations of independent claim 7 of the instant application in a computing device and a non-transitory computer-readable storage medium form and are rejected under the same rationale.
     Therefore, patent claims 1-20 of patent ‘150 is in essence a “species” of the generic invention of instant application claims 1-20. It has been held that a generic invention is “anticipated” by a “species” within the scope of the generic invention. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6, 8-13, 15-17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Burke et al. (US. Pub. No. 2006/0095572 A1, hereinafter Burke) in view of D’Amore et al. (US. Pub. 2019/0005047 A1, hereinafter D’Amore).
Regarding claim 1. 
          Burke teaches a method to facilitate automatic adjustment of a database connection pool (Burke teaches in ¶ [0017], ¶ [0019] and ¶ [0028] how to adjust the number of connection pool and managing the maximum and minimum number of available connection pool), comprising: calculating a first value indicating a maximum number of connections to be provided by a first of a plurality of application servers (Burke teaches in ¶ [0019] how the application server element 128 which is equivalent to “a first of a plurality of application servers” is used to adjust the number of connection pool to handle the available  maximum and minimum connection pool size and further teaches in ¶ [0027] that the application server element 128 which is equivalent to “a first of a plurality of application servers” creates a number of connection pool for a given time period based on the following calculation (number of new connections to be created)=( number of connections specified in the configuration file 130) -(number of current connections)” and the number of connection shows a maximum connection pool size ("MaxConnections") and a minimum number of connections ("MinConnections") that will be available in the pool that can be contained in the pool); 
      determining whether the first value is equal to a second value previously calculated to indicate the maximum number of connections to be provided by the first application server (Burke teaches in ¶ [0027] that When the application server 128  which is equivalent to “the first application server” queries the pool size at 17:55:00, 18:55:00, and 19:55:00, and it will determine that the connection pool 129 requires fewer connection and let the surplus expire which indicates previously calculated number of connections. For example, the application server element 128 which is equivalent to “the first application server” determines the number of connection pool based on the following calculation: (number of new connections which includes MaxConnection to be created which is equivalent to “first number of connection value”) = (number of connections specified in the configuration file 130) - (number of current connections which includes prevMaxConnection which is equivalent to “second number of connection value”) and further teaches in ¶ [0047] how this calculation indicates that the connection manager 180 obtains the current system time and date update (at block 616 of Fig. 6) the record 420n of Fig. 4 by showing the equality of the MaxConnections=prevMax “the first and the second value”). 
         Burke does not explicitly teach determining whether average active sessions traffic indicates that a size of the database connection pool may be adjusted upon a determination that the first value is not equal to the second value; and adjusting a maximum size of the database connection pool to increase or decrease the maximum number of connections that are permitted to access the database as indicated by the first value upon a determination that the average active sessions traffic indicates that the maximum size of the database connection pool may be adjusted.
       However, D’Amore teaches determining whether average active sessions traffic indicates that a size of the database connection pool may be adjusted upon a determination that the first value is not equal to the second value (note that the term “average active session traffic” indicates that the database connection pool may be adjusted based on the traffic light is green “allow” and the server adjusts the connection pool size by providing the number of connections to access the database as indicated by the calculated connpool max size value e.g., connpool max size(t) per Applicant’s disclosure in ¶ [0041] and thus, D’Amore teaches in ¶ [0029] how high and low traffic condition can be calculated to determine a quantified percentage values. For example, high traffic may include conditions in which above about 80% which is “the first value” of overall computing capacity and below about 20% which is “the second value” of the overall computing capacity is available and thus, the number “size” of the database connection pool can be determined and further teaches in ¶ [0043] that based on a particular time of day, a particular time of year, a number of received connection requests, a number “size” of database connections 136 available in the connection pool 108 and can be accessed in increased or decreased maximum number of database connections 136 can be changed “the database connection pool may be adjusted”); and
       adjusting a maximum size of the database connection pool to increase or decrease the maximum number of connections that are permitted to access the database as indicated by the first value upon a determination that the average active sessions traffic indicates that the maximum size of the database connection pool may be adjusted (the Examiner has interpreted the number of database connection pool as the claimed “size of the database connection pool” and thus, D’Amore teaches in ¶ [0017] that the process of modification “adjusting” the database connection configuration may include a change to a number of database connections in a connection pool and/or a change in a number of database connections between the client application and the database. In particular, a database connection may be added to or removed from the connection pool “increased or decreased”, a maximum number of database connections may be changed, or a minimum number of database connections may be changed. Also see, Para. [0061]).
        It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of D’Amore by including a process of modification or adjusting the database number of connection pol to increase or decrease the maximum and/or minimum number of database connection according to the high or low traffic condition ([0029] and [0017]) into Burke invention. One would have been motivated to do so in order to reduce or eliminate connection delay and computing resources allocation to unused database connections. The method enables an additional database connection between the client application and the database, which avoids or reduces the connection delay due to exceeding the maximum number of database connections allowed between the client application and the database in efficient manner.
Regarding claim 2. 
         D’Amore teaches maintaining the database connection pool by providing the number of connections to access the database as indicated by the second value upon a determination that the first value is equal to the second value (D’Amore teaches in ¶ [0045] that the measured pattern may indicate that after 5:00 PM each Friday until 10:00 AM each Saturday, the number of database connections 136 used between the second client application 104B and database 116 is five or fewer “the value is equal” for the second application 104B and the database 116 and the number “size” of database connection pool is maintained). 
         It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of D’Amore by including the method of measuring the number of database connections based on scheduled time ([0045]) into Burke invention. One would have been motivated to do so since this pattern includes a number of database connections used by the client application under a number of conditions and a number of database connections in a connection pool and this helps to establish a new database connection in the connection pool and in response the new database connection is available to the client application in advance of a connection request for the new database connection without additional connection request and thus improves user experience and saves more time.
Regarding claim 3. 
        D’Amore further teaches adjusting the database connection pool upon a determination that the average active sessions traffic indicates that the database connection pool may be adjusted (D’Amore teaches in ¶ [0017] that the process of modification “adjusting” the database connection configuration may include a change to a number of database connections in a connection pool and/or a change in a number of database connections between the client application and the database. In particular, a database connection may be added to or removed from the connection pool “increased or decreased”, a maximum number of database connections may be changed, or a minimum number of database connections may be changed. Also see, Para. [0061]).
        It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of D’Amore by including a process of modification or adjusting the database number of connection pol to increase or decrease the maximum and/or minimum number of database connection according to the high or low traffic condition ([0029] and [0017]) into Burke invention. One would have been motivated to do so in order to reduce or eliminate connection delay and computing resources allocation to unused database connections. The method enables an additional database connection between the client application and the database, which avoids or reduces the connection delay due to exceeding the maximum number of database connections allowed between the client application and the database in efficient manner.
Regarding claim 4. 
       updating a connection pool state in a global table upon a determination that the first value is equal to a second value (D’Amore teaches in ¶ [0017] that the modification “adjusting” process of the database connection can be made to change a number “size” of database connections in a connection pool and/or a change in a number of database connections. In particular, a database connection may be added to or removed from the connection pool, a maximum or a minimum number “size” of database connections may be changed  and further teaches in ¶ [0043] accordingly, based on a particular time of day, a particular time of year, a number of received connection requests, a number “size” of database connections 136 available “traffic light is green” in the connection pool 108 and can be accessed in increased or decreased maximum number of database connections 136 can be changed “the database connection pool may be adjusted”).
      It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of D’Amore by including the process of modification or adjusting the database number of connection pool to increase or decrease the maximum and/or minimum number of database connection according to the high or low traffic condition ([0017]) into Burke invention. One would have been motivated to do so in order to reduce or eliminate connection delay and computing resources allocation to unused database connections and further this method avoids the connection delay due to exceeding the maximum number of database connections allowed between the client application and the database in efficient manner.
Regarding claim 5. 
          Burke teaches determining a maximum number of connections to be provided by the plurality of servers that are permitted to access a database (Burke, ¶ [0010] the autonomic configuration data including a maximum number of connections observed during the collection interval; determining an set of optimal settings using the autonomic configuration data; and modifying the connection pool according to the set of optimal settings and further teaches in and ¶ [0004] that the most databases are stored on powerful computers called servers “plurality of servers”.  Other computers, called "clients," access the database by sending search requests to the server over a computer network...).
Regarding claim 6. 
        Burke in view of D’Amore further teaches wherein the maximum number of connections is determined by retrieving a value from a Cache as a Service (CaaS) (Burke teaches in ¶ [0010], a maximum number of connections observed during the collection interval and determining an set of optimal settings and modifying the connection pool according to the set of optimal settings and D’Amore also teaches in ¶ [0043] a maximum number of database connections 136 between the database 116 and further teaches in ¶ [0036] that the connection pool 108 may include a cache “CaaS of cache as a service” of the database connections 136). 
           It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of D’Amore by including the process of modification or adjusting the database number of connection pool in a cache service ([0043] and [0036]) into Burke invention. One would have been motivated to do so since this method can be initialized and more instances of connection pools can be created using the pool manager instance to share connections to be cached and further improves the diagnose-ability and manageability of the system and eliminates the need to maintain a certain number of idle connections at each data source and makes database servers more scalable as the total number of data sources increases in an efficient manner.
Regarding claims 8 and 15. 
Claims 8 and 15 incorporate substantively all the limitations of independent claim 1 of the instant application in a computing device and a non-transitory computer-readable storage medium form and are rejected under the same rationale.
Regarding claims 9 and 17. 
Claims 9 and 17 incorporate substantively all the limitations of independent claim 2 of the instant application in a computing device and a non-transitory computer-readable storage medium form and are rejected under the same rationale.
Regarding claims 10 and 16. 
Claims 10 and 16 incorporate substantively all the limitations of independent claim 3 of the instant application in a computing device and a non-transitory computer-readable storage medium form and are rejected under the same rationale.
Regarding claims 11 and 19. 
Claims 11 and 19 incorporate substantively all the limitations of independent claim 4 of the instant application in a computing device and a non-transitory computer-readable storage medium form and are rejected under the same rationale.
Regarding claims 12 and 20. 
Claims 12 and 20 incorporate substantively all the limitations of independent claim 5 of the instant application in a computing device and a non-transitory computer-readable storage medium form and are rejected under the same rationale.
Regarding claim 13. 
Claim 13 incorporates substantively all the limitations of claim 6 of the instant application in a computing device form and is rejected under the same rationale.

Claims 7, 14 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Burke in view of D’Amore further in view of Robinson, et al. (US. Pub. No. 2018/0019922 A1, hereinafter Robinson). 
Regarding claim 7. Burke in view of D’Amore teaches the method of claim 6.
        Burke in view of D’Amore does not explicitly teach wherein calculating the first value comprises dividing the retrieved value indicating the maximum number of connections by the first value.
       However, Robinson teaches wherein calculating the first value comprises dividing the retrieved value indicating the maximum number of connections by the first value (Robinson teaches in ¶ [0030] that an equilibrium equation that uses database connection traffic density to calculate a load level is used and also teaches in ¶ [0024] that if connections are available in the connection pool system 144, the database server serves the open connections to the request applications in order the connections to retrieve query data from databases 126, managed by the database server 124 and further teaches in and ¶ [0047] that in the connection pool, the load level engine generates a concentration metric from the number of open connection data and the rate of connection request metrics (value indicated within the metrics)... The connection load distribution describes the total “maximum number” load distributed across the amount of open connections. The connection load distribution is calculated by the load level engine 220 by dividing the concertation metric “value” by the number of currently open database connections in the database pool).
           It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teachings of Robinson by including a method of using the load level engine which can use to divide the connection metric to describe the total load distribution amount of connection in a number of an open connection ([0024] and [0047]) into Burke in view of D’Amore invention. One would have been motivated to do so in order to the system to make corrections to number of connections in the pool or instruct quality of service modules to change performance parameters in an efficient manner.
Regarding claims 14 and 18. 
Claims 14 and 18 incorporate substantively all the limitations of independent claim 7 of the instant application in a computing device and a non-transitory computer-readable storage medium form and are rejected under the same rationale.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERHANU SHITAYEWOLDETSADIK whose telephone number is (571)270-7142. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on 5712723865. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BERHANU SHITAYEWOLDETADIK/Examiner, Art Unit 2455 

/EMMANUEL L MOISE/Supervisory Patent Examiner, Art Unit 2455